tcmemo_2007_11 united_states tax_court joanne c austin petitioner v commissioner of internal revenue respondent docket no filed date joanne c austin pro_se joan e steele and melinda g williams for respondent memorandum opinion armen special_trial_judge this deficiency case is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent moves that this case be dismissed on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 as explained below we shall grant respondent’s motion background respondent sent a notice_of_deficiency to petitioner by certified mail on date in the notice respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure as well as additions to tax of dollar_figure under sec_6651 for failure_to_file a return dollar_figure under sec_6651 for failure_to_pay_tax and dollar_figure under sec_6654 for failure to pay estimated_tax the 90th day after respondent mailed the notice_of_deficiency was sunday date the following day monday date was not a legal_holiday in the district of columbia the petition was received and filed by the court on wednesday date the envelope in which the petition was received bore a fedex express usa airbill with handwritten entries dated date customer handwritten label the customer handwritten label specifies fedex priority overnight-- next business morning as the requested delivery service affixed to the envelope is an electronically generated fedex unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner’s last_known_address is not at issue petitioner resided in longmont colorado at the time that the petition was filed priority overnight service label dated date fedex electronically generated label the fedex electronically generated label specifies wednesday date as the deliver by date the fedex electronically generated label also identifies a fedex employee number and provides a tracking number trk for the envelope tracking information furnished by fedex shows that the envelope in question was picked up pincite p m on tuesday date and delivered pincite a m on wednesday date as stated above respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed with the court within the time prescribed by sec_6213 or sec_7502 petitioner filed an objection to respondent’s motion to dismiss in her objection petitioner contends that her petition was timely filed in this regard petitioner states that on date she flew to baltimore maryland to attend a trade_show that she stayed at the days inn while in baltimore that she signed the petition on sunday date that she completed the customer handwritten label at about a m on monday date and affixed it to the fedex envelope that she placed the petition in the fedex envelope which she then after processing the mail and other deliveries the court’s mailroom clocked in the petition later that morning pincite a m handed to the front desk clerk of the days inn with the understanding that the envelope would be picked up later that day by fedex that the front desk clerk placed the envelope in the hotel’s pickup box and that upon returning to the hotel after the trade_show later that day she inquired about the envelope and was told by a front desk clerk that the pickup box was empty in sum petitioner asserts that there was no reason for me to think that my fedex package had not been picked up on the 8th this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared and offered argument in support of respondent’s motion to dismiss in contrast there was no appearance by or on behalf of petitioner nor did petitioner file a statement pursuant to rule c the provisions of which were explained in the court’s order calendaring respondent’s motion for hearing discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with this court for a redetermination of the contested deficiency sec_6213 there is no dispute in this case that respondent mailed the notice_of_deficiency to petitioner on date the 90th day thereafter was sunday date thus the last day allowed by law to file a petition in this case was monday date which was not a legal_holiday in the district of columbia see sec_6213 sec_7503 however as previously stated the petition was not received or filed by the court until wednesday date petitioner contends that her petition was timely filed because she gave it to the front desk clerk of the days inn on the morning of monday date for pickup later that day by fedex a timely mailed petition may be treated as though it were timely filed sec_7502 thus if a petition is received by the court after the expiration of the 90-day period it is nevertheless deemed to be timely filed if the date of the u s postal service postmark stamped on the envelope in which the petition was mailed is within the time prescribed for filing sec_7502 sec_301_7502-1 proced admin regs petitioner did not use the u s postal service to send her petition to the court nevertheless petitioner contends that sending her petition by fedex qualifies as timely mailing sec_7502 provides as follows sec_7502 treatment of private delivery services -- in general --any reference in this section to the united_states mail shall be treated as including a reference to any designated_delivery_service and any reference in this section to a postmark by the united_states postal service shall be treated as including a reference to any date recorded or marked as described in paragraph c by any designated_delivery_service paragraph c of sec_7502 requires that a designated_delivery_service record electronically to its data base kept in the regular course of its business or marks on the cover in which any item referred to in this section is to be delivered the date on which such item was given to such trade_or_business for delivery in notice_2004_83 2004_2_cb_1030 the commissioner designated inter alia fedex priority overnight delivery service as a private delivery service pds however respondent contends that the postmark date for purposes of sec_7502 is date which would make the petition day late and would necessitate the granting of respondent’s motion to dismiss notice_97_26 1997_1_cb_413 establishes special rules for deliveries by a pds to determine the date that will be treated as the postmark date for purposes of sec_7502 notice_97_26 c b pincite provides in pertinent part special rules for determining postmark date sec_7502 requires a pds to either record electronically to its data base kept in the regular course of its business the date on which an item was given to the pds for delivery or mark on the cover of the item the date on which an item was given to the pds for delivery under sec_7502 the date recorded or the date marked under sec_7502 is treated as the postmark date for purposes of sec_7502 this notice provides rules for determining the date that is treated as the postmark date for purposes of sec_7502 there is one set of rules for the designated pdss that qualified for designation because their postmark date is recorded electronically to their data bases there is another set of rules for the designated pds that qualified for designation because its postmark date is marked on the cover of an item for items delivered by fedex notice_97_26 c b pincite provides an electronically generated label is applied to the cover of all items delivered by fedex including those items that already have an airbill attached the date on which an item is given to fedex for delivery is marked on the label there are two types of labels which are distinguishable from each other one type of label is generated and applied to an item by a fedex employee the other type of label is generated using computer_software and or hardware provided by fedex and applied to an item by a customer although notice_97_26 1997_1_cb_413 has been modified over the years on several occasions it continues to provide the special rules as applicable to domestic_service to determine the date that will be treated as the postmark date for purposes of sec_7502 see notice_2004_83 2004_2_cb_1030 the date that will be treated as the postmark date for purposes of sec_7502 is determined under the following rules if an item has a label generated and applied by a fedex employee the date marked on that label is treated as the postmark date for purposes of sec_7502 regardless of whether the item also has a label generated and applied by the customer petitioner contends that by virtue of sec_7502 her petition should be treated as having been timely filed on the basis of the fact that she gave it to a hotel desk clerk on monday date for pickup by fedex later that day and further because she was told by a hotel desk clerk at the end of the day that the hotel’s pickup box was empty we disagree the date of date appearing on the fedex electronically generated label which appears to have been generated and applied by a fedex employee is treated as the postmark date for purposes of sec_7502 see sec_7502 see also notice_97_26 supra the circumstances here are analogous to cases in which the u s postal service postmark is dated beyond the last date for filing a petition in those cases this and other courts have consistently held for many years that the taxpayer is precluded from introducing extrinsic evidence to show that the petition may have been deposited into the mail before the last date for its timely filing e g 572_f2d_212 9th cir affg tcmemo_1976_383 76_tc_963 72_tc_253 65_tc_548 adkison v commissioner tcmemo_1992_411 like the presence of a u s postal service postmark the date of date on the fedex electronically generated label is legally conclusive and petitioner cannot go behind that fact the result in this case is not changed by the label on the fedex envelope affixed and dated date by petitioner notice_97_26 c b pincite provides as follows if an item has a label generated and applied by a customer the date marked on that label is treated as the postmark date for purposes of sec_7502 if the item is received within the normal delivery time normal delivery time is one day for fedex priority overnight and fedex standard overnight or two days for fedex day if an item is not delivered within the normal delivery time the person required to file the document or to make the payment must establish a that the item was actually either given to or picked up by a fedex employee on or before the due_date and b the cause of the delay in delivery of the document or payment these rules are similar to the rules for united_states mail that has a postmark made other than by the united_states postal service see sec_301_7502-1 the date on the label is date the petition was delivered the next day on date within the normal time this second type of label presupposes software and or hardware provided by fedex to its customer see notice_97_26 supra petitioner has not even alleged either that she was provided with such software and or hardware or that she prepared the label using such software and or hardware in addition and as previously stated the fedex usa airbill which is not the type of label specified in notice_97_26 supra was prepared by hand this fact further strengthens our conclusion that the fedex electronically generated label was generated and affixed by a fedex employee and not by petitioner for fedex priority overnight delivery thus the date on the label is treated as the postmark date for purposes of sec_7502 see notice_97_26 supra the days inn where petitioner left the petition for pickup by fedex is not a pds see notice_2004_83 supra thus the handing-over of the petition to the days inn front desk clerk on date does not help petitioner finally petitioner argues that she did nothing wrong in handing over her petition to the days inn front desk clerk on date however even if we were inclined to do so the court cannot rely on general equitable principles to expand the statutorily prescribed period for filing the petition see and compare 92_tc_776 compare estate of cranor v commissioner tcmemo_2001_27 where we held that a petition sent by fedex days before the last filing_date was timely mailed even though it was not delivered but rather returned to the sender because the sender who had properly addressed the airbill had erroneously checked the hold saturday box thereon under these circumstances we conclude that the petition was not filed within the requisite period prescribed by sec_6213 consequently this case must be dismissed for lack of jurisdiction to reflect the foregoing an order granting respondent’s motion as supplemented and dismissing this case for lack of jurisdiction because of an untimely filed petition will be entered although petitioner cannot pursue her case in this court she is not without a judicial remedy specifically petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if her claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 n
